UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7714


DANNY GLASS,

                Plaintiff - Appellant,

          v.

VARIOUS GUARDS UNKNOWN, Day Shift - Unit 13-3-R,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:13-cv-00604-AWA-DEM)


Submitted:   March 12, 2015                 Decided:   March 17, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danny Glass, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Danny Glass appeals the district court’s order dismissing

his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915A(b)

(2012).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.   Glass v. Various Guards Unknown, No. 2:13-cv-

00604-AWA-DEM (E.D. Va. Oct. 23, 2014).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                        AFFIRMED




                                  2